United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________

R.W., Appellant
and
U.S. POSTAL SERVICE, POSTAL SERVICE,
Tampa, FL, Employer
__________________________________________
Appearances:
Lenin Perez, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1202
Issued: October 22, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On April 29, 2014 appellant filed an application for review of an April 15, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following the July 26, 2013
decision that denied appellant’s claim for a left shoulder injury because she failed to establish a
causal relationship between her left shoulder condition and her employment duties, appellant’s
representative requested an oral hearing. Following the hearing, appellant submitted a new
April 10, 2014 report from Dr. Robert R. Reppy, an osteopath. OWCP received this report on
April 11, 2014. In an April 15, 2014 decision, OWCP’s hearing representative affirmed the
July 26, 2013 decision denying appellant’s claim for a left shoulder condition. The hearing
representative referenced the medical evidence OWCP had received following the hearing, but
he did not reference the April 10, 2014 report from Dr. Reppy. It is clear that the new evidence
had not been reviewed.
1

41 ECAB 548 (1990).

For this reason, the case will be remanded to OWCP to enable it to properly consider all
the evidence submitted prior to the issuance of the April 15, 2014 decision. Following this and
such further development as OWCP deems necessary, it shall issue an appropriate merit
decision.
IT IS HEREBY ORDERED THAT the April 15, 2014 decision of the Office of
Workers’ Compensation Programs set aside. The case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: October 22, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

